Citation Nr: 0418787	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).

Procedural history

The veteran served on active duty from February 1953 to 
February 1973. 

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.  In 
a rating decision rendered in January 2002, the RO denied the 
claim.  The veteran disagreed with that decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

In its January 2002 rating decision, the RO also denied a 
claim of entitlement to service connection for extraction of 
all teeth, status post alveolectomy.  In his notice of 
disagreement, received by the RO in February 2003, the 
veteran indicated disagreement only as to the issue of 
entitlement to service connection for diabetes mellitus.  He 
has not since indicated disagreement with the RO's decision 
as to that issue.  The issue of entitlement to service 
connection for extraction of all teeth, status post 
alveolectomy, is accordingly not on appeal and will not be 
considered by the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDINGS OF FACT

1.  The veteran did not set foot in the Republic of Vietnam.

2.  There is no credible evidence that the veteran was 
exposed to herbicides during service.

3.  Competent medical evidence does not reveal that the 
veteran's diabetes mellitus is causally related to his naval 
service or any incident thereof.


CONCLUSION OF LAW

Diabetes mellitus was not incurred as a result of the 
veteran's naval service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  In essence, he contends that he was 
exposed to Agent Orange in the waters offshore Vietnam and 
that service connection for diabetes mellitus should 
therefore be granted on a presumptive basis. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO in September 2001, by the RO's 
January 2002 rating decision, and by the May 2003 statement 
of the case (SOC), of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.

More significantly, the SOC sent to the veteran in May 2003, 
with a copy to his representative, specifically referenced 
the VCAA.  Crucially, the veteran was informed by means of 
this SOC and by means of the September 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that was necessary to substantiate the claim, and 
they properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that, even though the May 2003 SOC requested 
a response within 60 days, more than one year has now expired 
since he was so notified.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____), made effective from November 9, 2000, specifically 
provides that nothing in 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.  The Board finds that the veteran was 
notified properly of his statutory rights and, since more 
than one year has transpired since the date of that 
notification, the RO's notice is neither invalid nor 
inadequate. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and all available private outpatient treatment 
records.  The veteran has not indicated that there are any 
further records that would be probative and which have not 
been associated with his claims file.  

The Board has given thought given thought to whether or not 
it is necessary that a medical nexus opinion be obtained.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. However, the 
Board has concluded that a medical opinion is not warranted. 
As discussed in more detail below, the clinical records 
covering the veteran's period of service, or for many years 
thereafter, do not contain any reference to diabetes. 
Thus, the matter whether or not any chronic disability had 
its inception in service or is related to herbicide exposure 
is wholly contingent upon the probative weight to be assigned 
to the veteran's statements versus the contemporaneous 
clinical evidence.  The assessment of probative weight to be 
accorded between such evidence is a role for adjudicators, 
not medical providers.  Cf. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) and cases cited therein [holding that 
the Board has the duty to assess the credibility and weight 
to be given to the evidence]. 
In short, the question to be answered [whether the veteran 
was exposed to herbicides] is legal and factual, not medical, 
in nature and thus is exclusively within the province of the 
Board. 

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a hearing before the Board, nor has he indicated 
that he desired a hearing before the RO.  Thus, all pertinent 
due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313 (2003) [emphasis added by the 
Board].  

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  Diabetes 
mellitus shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  See also 38 C.F.R. 
§ 3.303(d) (2003).

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.  The RO denied the veteran's claim 
because there is no indication that he served in Vietnam 
itself, but rather served in the waters offshore Vietnam, so 
the Agent Orange presumptions discussed above are 
inapplicable.

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.

With respect to Hickson element (1), current disability, 
there is no question that the veteran has diabetes mellitus, 
as shown by medical records dated in May 1995.  These records 
indicate diagnoses to include Type II diabetes mellitus.

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaint, 
treatment or diagnosis of diabetes mellitus, and reports of 
periodic medical examinations show that urinalysis with 
respect to sugar was negative when tested, to include upon 
separation from service in January 1973.  Post-service 
medical reports all indicate that diabetes mellitus was not 
shown until at least twenty years following service 
separation.
The veteran does not appear to contend otherwise.  
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.
  
With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  If the veteran can be 
considered to have served in Vietnam, exposure to herbicides 
can be presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2003).

The applicable regulation, set forth at 38 C.F.R. § 
3.307(a)(6)(iii) and referenced above, specifically requires 
that a claimant stationed in the waters offshore must have 
had conditions of service that involved duty or visitation in 
Vietnam itself-that is, the claimant must have been on the 
Vietnam mainland or "in country."
See also 38 C.F.R. § 3.313.  The veteran, in his statements 
to VA, does not allege that he served in the Republic of 
Vietnam or set foot therein, but rather that he was stationed 
aboard ship off the coast of Vietnam.  In particular, he 
states that he was stationed aboard the aircraft carrier USS 
FRANKLIN D. ROOSEVELT which was about 20 miles offshore 
Vietnam, and that planes carrying Agent Orange flew over 
"all the time."  

The evidence therefore does not demonstrate that the veteran 
at any time visited Vietnam, nor does he allege that he did.  
It is not shown that he stepped foot on the mainland of 
Vietnam, as is required by the regulation.  To the contrary, 
he appears to base his argument on the fact that he was 
stationed approximately 20 miles offshore the Vietnamese 
mainland.  

Crucially, in a precedent opinion, VA General Counsel 
determined that for purposes of 38 U.S.C.A. § 101(29)(A), 
which defines the Vietnam era, service on a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97. 
The Board is not free to reject VA General Counsel opinions. 
Rather, the statute expressly requires that the Board "shall 
be bound in its decisions by...the precedent opinions of the 
chief legal officer of the Department."  See 38 U.S.C.A. § 
7104(c) (West 2002); see also Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000). 

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See the "comments" section in the 
Federal Register announcement of the  final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 
66 Fed.Reg. 23166 (May 8, 2001).

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served in a deep-water ship off the coast of 
Vietnam.  Thus, the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
diabetes, does not apply to his case. 

In the absence of evidence demonstrating that the veteran's 
conditions of service involved duty or visitation in Vietnam 
itself, VA cannot presume that he was exposed to herbicides 
in Vietnam.  In the absence of a salutatory presumption of 
Agent Orange exposure, the Board is left with the veteran's 
contention that he was somehow actually exposed to Agent 
Orange which service offshore Vietnam.  The veteran's 
contention in this regard is vague in the extreme.  In his 
substantive appeal (VA Form 9) he stated:  "the planes 
carrying AO where [sic] flying over all the time."  The 
veteran provided no information as to why he knew the cargo 
contained in those aircraft was Agent Orange, or even 
assuming that the aircraft flying overhead were carrying 
Agent Orange, how he could have been exposed to Agent Orange 
merely because such aircraft flew over his vessel.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the veteran's bare statement to the effect that 
(1) aircraft flying over his vessel offshore Vietnam were 
carrying Agent Orange and (2) he was therefore somehow 
exposed to herbicides are wildly speculative and patently 
unbelievable.
He has provided no evidence whatsoever that he could know 
that aircraft flying overhead off the Vietnamese coast 
contained herbicides.  Further, he has proffered no logical 
explanation as to how he could thereby have been exposed to 
herbicides.   

A statement by the veteran to the effect that another 
serviceman who was purportedly stationed with the veteran 
(location of the station not specified) was awarded service 
connection for diabetes mellitus based on Agent Orange 
exposure is also of no probative value.  It is not indicated, 
other than by inference, that this second serviceman's 
conditions of service were identical to those of the veteran.  
The outcome of a claim by another service member has no 
bearing on this case.  

In short, there is no credible evidence that the veteran was 
actually exposed to Agent Orange while offshore.  The only 
evidence that supports the veteran's position is his own 
statements, which are not shown to be credible.  

The Board observes in passing that the veteran has proffered 
no other in-service basis for his diabetes mellitus aside 
from the purported Agent Orange exposure, and none is evident 
in the record.

In summary, with respect to in-service injury, exposure to 
Agent Orange cannot be presumed, due to the circumstances of 
the veteran's service; and there is no credible evidence that 
the veteran was actually exposed to Agent Orange.  Hickson 
element (2) therefore has not been met with respect to both 
disease and injury, and the veteran's claim fails on that 
basis.

For the sake of completeness, the Board will briefly address 
the third Hickson element, medical nexus. 

In the absence of exposure to Agent Orange, the presumption 
of in-service incurrence of diabetes mellitus found in 
38 C.F.R. § 3.309(e), which in essence supplies a medical 
nexus by operation of law, does not apply.

When, as here, a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  
See Combee, 34 F.3d at 1043-1044.  In this case, the medical 
evidence does not demonstrate that the veteran's diabetes 
mellitus has been related to his naval service.  This 
question is essentially medical in nature; the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  None of the medical evidence of record  
associates the veteran's diabetes mellitus with his service.  

The only evidence that supports the veteran's contentions, to 
the effect that his diabetes mellitus is the product of his 
alleged in-service exposure to Agent Orange, is the statement 
submitted by the veteran himself.  He has not shown that he 
has the requisite medical training that would render him 
competent to proffer such opinion, and as such his opinion is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2003) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, element (3) has also not been met, and the claim 
also fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  Therefore, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for diabetes mellitus is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



